Title: To George Washington from Betty Washington Lewis, 8 April 1793
From: Lewis, Betty Washington
To: Washington, George



My Dear Brother
[Fredericksburg, Va.] April 8th 1793

your Letter with the Advertisement Came safe to hand but was two late for the last weeks Paper, but will be inserted in this, and to be Continued the time you direct’d, the Printers Charge is 7/6 I intended to write by Cosin washington but her stay was so short that I had not time I desired her to inform you that Harriot was in want of several things, sutch as Shoes Gloves and a Hat, Perhaps it may be more agreable to you to get them in Alexandria, if not I beleive they may be Purchas’d as Cheap here as any Place, I keep an Exact memorandum of every article that is got and will send it you the money sent from Philadelphia Purchas’d her a dress for the Birthnight, it must of appear’d Perticular had I refused to let her go, and her haveing nothing fit for that Purpose Oblig’d me to lay out that money for that dress, Harriot desires her love with mine to you and Cousin Washington. I am Dear Brother Your Affectionate Sister

Betty Lewis


P.S. if you Can send me a Tick. in the Washington Lottery I will Send you the Money by the first safe hand.

